Citation Nr: 1119372	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2011 the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  He submitted additional evidence in March 2011 and waived his right to initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is related to his military service. 

2.  The Veteran's tinnitus is related to his military service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

At the February 2011 hearing, the Veteran testified that he had exposure to in-service acoustic trauma, to include from a variety of artillery fire during his service for more than one year in Vietnam.  He stated that he had problems with hearing loss and tinnitus since his military service.  The Veteran also reported that he had no problems with his hearing prior to service and no significant occupational or recreational noise exposure after service.  The Veteran's wife testified that when she met the Veteran in 1977 he had problems with hearing loss and tinnitus.  

The Veteran's service personnel records note that he served in the Army from September 1965 to July 1967, to include service in Vietnam for almost 13 months.  His military occupational specialty was lineman.  Service treatment records include a July 1965 pre-induction examination report which shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
-
10
LEFT
5
5
5
-
10

His hearing was re-tested at induction in September 1965.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0

He was found to be physically qualified for service.  A July 1967 separation examination report includes no audiological evaluation.

In December 2007 the Veteran submitted a claim (in pertinent part) for service connection for bilateral hearing loss disability and tinnitus.  He indicated that he was exposed to acoustic trauma from incoming artillery while serving in Vietnam.  He stated that his ears began ringing when he was in Vietnam and the ringing has not stopped.

A March 2008 VA audiology consult report notes the Veteran's complaints of constant bilateral tinnitus and gradually decreasing bilateral hearing loss.  The Veteran reported a history of noise exposure from gunfire and explosions during his military service.  Examination revealed hearing loss and hearing aids were recommended.

An April 2008 VA examination report notes the Veteran's complaints of bilateral hearing loss and tinnitus since service.  The Veteran reported a history of noise exposure from artillery fire in service; he used no hearing protection in service.  Following service he worked in a factory for 25 years, but used hearing protection.  Audiological evaluation was conducted but the examiner deemed the results unreliable.  

A May 2009 VA examination report notes that on authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
60
LEFT
15
30
50
55
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 94 percent in the left ear.  After reviewing the Veteran's claims file, the examiner stated that she was unable to resolve the etiology of the Veteran's hearing loss disability and tinnitus without resorting to mere speculation.  In this regard, she noted (in pertinent part) that there was no hearing test conducted at service separation.

The medical evidence confirms the Veteran currently has bilateral hearing loss disability, as defined by VA regulation, and tinnitus.

Furthermore, the Veteran and his wife are competent to testify as to observable symptoms such as hearing difficulty, and this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran and his wife, the Board finds the Veteran's assertions of hearing loss and tinnitus dating back to service to be credible here.  While the Veteran may have had some additional post-service noise exposure, the Board has no reason to doubt the credibility of the February 2011 hearing testimony regarding in-service noise exposure.  The Veteran is currently experiencing hearing loss disability and tinnitus, as noted in the May 2009 VA examination report above.  Thus, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral hearing loss disability and tinnitus.

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral hearing loss disability and tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


